Citation Nr: 0926602	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  02-08 914	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for low back pain.  

2. Entitlement to service connection for bilateral knee 
disability.  

3. Entitlement to service connection for thyroid disease.  

REPRESENTATION

Veteran represented by:  The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and A. S.  
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1980 to December 1983.  She also served in the U.S. 
Army Reserve and the Army National Guard from 1983 to 2001, 
during which time she had several periods of Active Duty for 
Training (ACDUTRA), including in November 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2004, the Veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is in the record. During 
the hearing, the Veteran raised the issue of service 
connection for systemic lupus erythematosus, which is 
referred to the RO for appropriate action.

In an April 2005 decision, the Board denied the claims of 
service connection for low back pain and bilateral knee 
disability (as well as for uterine fibroids), and remanded to 
the RO the claim of service connection for thyroid disease.

The Veteran appealed the Board's decision of April 2005 to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2006, the parties, the Veteran, who was 
then represented by counsel, and the legal representative of 
the Department of Veterans Affairs, the Office of the General 
Counsel, filed a Joint Motion to vacate and remanded the 
Board's decision of April 2005, which was granted by the 
Court. 

In February 2007, the Board remanded the case to the RO for 
additional development, and deferred a decision on the claim 
of service connection for thyroid disease pending the 
completion of the requested evidentiary development.  

Subsequently, in a September 2008 rating decision, the RO 
granted service connection for uterine fibroid.  Thus, the 
remaining issues on appeal are those stated on the first page 
of this document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board remanded the case to the RO in February 2007 to 
verify dates of the Veteran's Army Reserve and National Guard 
service, including all periods of active duty for training 
and inactive duty training, and to obtain any medical records 
from those periods.  It appears that records were only 
requested from the National Guard, and that those records 
received do not reflect dates of the Veteran's periods of 
active duty for training and inactive duty training.  

The Board also remanded the case to the RO to obtain medical 
records pertaining to the Veteran in her status as a 
dependent of her husband who was on active duty.  However, 
the request for such records specified only inpatient 
dependent records, and those records obtained were inpatient 
records, which were only dated in 1988.  A broader search for 
records is in order.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand 
is necessary to ensure compliance with the Board's directive.

Also, the Veteran submitted additional argument and evidence 
and did not waive the right to have the additional evidence 
considered by the RO.  38 C.F.R. § 20.1304.



Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate Federal 
custodian to verify the dates of the 
Veteran's Army Reserve service, 
including all periods of active duty 
for training and inactive duty training 
from 1984 to 2001.  Also request all 
medical records.  Notify the Veteran of 
negative results in accordance with 38 
C.F.R. § 3.159(e).  

2. Contact the appropriate State agency 
to verify the dates of the Veteran's 
National Guard service, including all 
periods of active duty for training and 
inactive duty training from 1984 to 
2001.  Also request all medical 
records.  Notify the Veteran of 
negative results in accordance with 38 
C.F.R. § 3.159(e).  

3. Request from the appropriate Federal 
custodian any medical records 
(inpatient AND outpatient), pertaining 
to the Veteran in her status as the 
dependent of her husband, who was on 
active duty with the United States Air 
Force from 1979 to 1999.

4. After completion of the foregoing, 
the Veteran should be afforded a VA 
orthopedic and  endocrinology 
examinations to determine whether it is 
as least as likely as not:  



(a). That the current low back 
pain, first documented in 1994, 
and variously attributed to 
myofascial pain, lumbar 
radiculopathy, scoliosis, or 
arthritis, is etiologically 
related to muscles spasms the 
Veteran testified to having during 
service in December 1980;

(b). That the current bilateral 
knee disability, first documented 
in 1999 with a history, dating to 
1994, and variously attributed to 
patellofemoral syndrome or 
degenerative arthritis, is 
etiologically related to 
complaints of knee pain that the 
Veteran testified to having during 
service in December 1980; and, 

(c). That the current thyroid 
condition is etiologically related 
to the Veteran's period of active 
service from December 1980 to 
December 1983, including minimal 
clinical findings initially 
suggestive of increased thyroidism 
in July 1982.  

The claims folder, with previous VA 
opinions of May 2005 (regarding thyroid 
condition) and July 2008 (regarding low 
back and knee disabilities), must be made 
available for review by the examiner(s).  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  


5. After the requested development has 
been completed, adjudicate the claims.  If 
any benefit sought on appeal is denied, 
furnish the Veteran and her representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



